Citation Nr: 0707589	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right distal tibia, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the head of the right radius, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the course of the appeal, the 
veteran testified before the undersigned Veterans Law Judge 
Allen at a hearing held at the RO in December 2004; the 
veteran and his wife testified before the undersigned 
Veterans Law Judge March at a hearing held at the RO in 
September 2006.  

The veteran's service-connected disabilities include a lumbar 
spine disability, which is rated as 40 percent disabling.  At 
the September 2006 hearing, the veteran testified that his 
low back disability had been increasing in severity.  This 
raises a claim for an increased rating for the veteran's 
service-connected lumbar spine disability, and the Board 
refers that issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  Residuals of a fracture of the right distal tibia result 
in limitation of motion and functional impairment that 
equates to marked limitation of motion of the right ankle.  

2.  Residuals of a fracture of the head of the right radius 
include painful motion of the right (dominant) forearm with 
limits at times on pronation, supination, and flexion; 
examiners have estimated up to a 10 percent reduction of 
motion of the right forearm based on repetitive use or flare 
ups, which results, at worst, in pronation limited to 
63 degrees, supination limited 65 degrees, extension limited 
to 15 degrees, and flexion limited to 103 degrees.  

3.  Other than limitation of motion, residuals of fracture of 
the head of the right radius consist of pain and tenderness 
in the area of the right lateral epicondyle and sometimes 
including the veteran's surgical scar, which together are 
analogous to a painful and tender scar.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
residuals of a fracture of the right distal tibia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the head of the right radius based 
on limitation of motion of the right forearm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5206, 5207, 5213 (2006).  

3.  The criteria for a separate 10 percent rating, but no 
higher, for residuals of a fracture of the head of the right 
radius analogous to a painful and tender scar have been met.  
38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.20, 4.118, Diagnostic Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In letter to the veteran dated in March 2004, the RO 
explained that the evidence required to substantiate his 
claims for higher ratings for fracture of the right radial 
head (elbow) and fracture of the right distal tibia (ankle) 
was evidence showing that his service-connected conditions 
had become worse or increased in severity.  The RO told the 
veteran this could be shown by medical evidence or other 
evidence showing increased severity or worsening of his 
conditions.  The RO notified the veteran that it would get 
any VA medical records or other medical treatment records he 
identified.  The RO also told the veteran that he could 
submit his own statement or statements from other people 
describing his physical disabilities symptoms and it would 
review this evidence to see if it showed his disabilities 
worsened or increased in severity.  The RO notified the 
veteran of what evidence it had obtained and would obtain and 
notified him of what evidence he should submit.  The RO 
explained that VA was responsible for getting relevant 
records from any Federal agency and that on his behalf VA 
would make reasonable efforts to get other relevant records 
he identified and for which he supplied appropriate release 
authorizations.  The RO requested that the veteran let it 
know if there was any other evidence or information that he 
would support his claims and specifically requested that he 
submit any evidence in his possession that pertained to his 
claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claims but 
did not provide notice of the type of evidence necessary to 
establish an effective date prior to the most recent 
readjudication of the claims in August 2005.  Despite the 
inadequate notice provided to the veteran on the latter 
element the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the Board is granting a 20 percent rating for the 
residuals of a fracture of the right distal tibia and a 
separate 10 percent rating for residuals of a fracture of the 
head of the right radius on a basis other than limitation of 
motion of the right forearm, and the RO will address the 
notice requirement relative to effective dates when it 
implements those awards.  As to the matter of entitlement to 
an increased rating for residuals of a fracture of the right 
radius based on limitation of motion of the right forearm, 
the preponderance of the evidence is against that claim, 
rendering moot any question as to effective date.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has said that proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of 
a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the decision from which the appeal arises, that 
is, the August 1999 rating decision regarding increased 
ratings predated the effective date of the VCAA in 
November 2000, and the VCAA notice in 2004 obviously could 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and if so how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, notice that was given was 
complete prior to the RO's August 2005 readjudication of the 
claims on the merits.  See Supplemental Statement of the Case 
issued during that time and Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the March 2004 letter and over the course of the appeal has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  In addition, the 
veteran has been provided multiple VA examinations.  The 
veteran provided testimony at the hearing in December 2004, 
and he and his wife testified at the September 2006 hearing.  
In addition, a private physician submitted a May 2006 letter, 
and the veteran has waived initial consideration of that 
letter by the RO.  The Board finds the record adequate for 
rating purposes, and under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  The Court has held, however, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Background

The remote history of the veteran's right ankle and right 
elbow disabilities shows that in early 1974, during service, 
the veteran fell from overhead bars during physical training.  
He incurred a nondisplaced fracture of the posterior tip of 
the right tibia and a minimally displaced fracture of the 
head of the right radius.  The elbow and ankle were casted; 
thereafter the veteran had continuing pain of the right 
elbow.  X-rays showed exostosis of the neck of the right 
radius for which the veteran underwent an exostosectomy.  The 
RO granted service connection for residuals of fracture of 
the right radial head (major upper extremity) and service 
connection for residuals of fracture of the right distal 
tibia, with a rating of 10 percent for each disability 
effective the day following separation from service in 
March 1978.  

In May 1997, the veteran filed claims for increased ratings 
for his service-connected right ankle and right elbow 
disabilities stating that his conditions had worsened in the 
past few years.  

The veteran has stated that he has received treatment for his 
right ankle and right elbow disabilities at the University of 
California Davis Medical Center, and medical records have 
been obtained from that facility.  Such records do not 
mention treatment or evaluation of the veteran's right elbow 
or right ankle and for that reason are not referenced in the 
remainder of the Board's decision.  

VA medical records dated in January 1997 show that the 
veteran reported that for the past three weeks he had had 
sharp pain in his right ankle with swelling by the end of the 
day.  He was seen by a VA orthopedist later that month.  The 
physician noted localized swelling and said range of motion 
was good.  He reported that X-rays were negative.  The 
physician recommended an ankle support orthosis.  In 
April 1997, the veteran reported that the orthosis helped, 
and the physician recommended the veteran continue its use.  

At a VA orthopedic examination in September 1997, the veteran 
reported intermittent pain of his right elbow stating it 
would be present for a week and then be gone for a week.  He 
said that most recently he had had continuous pain in the 
right elbow region for three weeks.  On examination, range of 
motion of the right elbow was from 0 to 130 degrees with 
supination to 85 degrees and pronation to 90 degrees.  The 
physician noted a 7-centimeter (cm) scar over the lateral 
portion of the elbow and reported that tapping over the ulnar 
groove caused sharp shooting pains down the forearm and 
numbness in the hand, which he diagnosed as ulnar tunnel 
syndrome.  

As to the right ankle, the veteran reported that he was 
experiencing chronic ankle weakness and had had recurrent 
sprains with his last sprain four to five months ago.  He 
said he had been using an ankle support.  He said his ankle 
was constantly painful, but was worse when he walked or 
climbed stairs.  He reported that over the week he would 
develop gradual swelling of the ankle that would resolve over 
the weekend.  On examination, range of motion was to 
5 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  The physician noted that January 1997 X-rays of the 
right ankle had shown ossification along the interosseous 
ligament.  

Outpatient records show that when seen by his VA orthopedist 
in December 1997, the veteran reported that the ankle support 
orthosis helped his right lower extremity but he continued to 
have problems.  The physician stated that examination was 
unchanged.  When next seen as a VA outpatient in August 1998, 
the veteran complained of generalized joint pain.  At that 
time, there was full range of motion of both elbows and both 
ankles.  When the veteran was seen at a VA physical therapy 
clinic in October 1998, he was wearing the right double 
upright brace that had been ordered for him.  On examination, 
the veteran complained of tenderness to gentle palpation of 
the right ankle.  Range of motion and strength of the right 
ankle were within normal limits, and the therapist said he 
noted no swelling, dislocation, or increased temperature.  
Range of motion and strength of the right elbow were within 
normal limits.  The veteran complained of pain on palpation 
at the right lateral epicondyle, and at that location the 
therapist noted an approximately 3-inch scar, but there was 
no swelling, discoloration, or increased temperature.  

At a visit to a VA neurology clinic in December 1998 on 
consultation related to X-rays of the cervical spine that had 
shown neural foraminal narrowing, the physician noted that 
the veteran's major complaints were pains in his ankles, 
knees and hips.  He said that symptoms of discomfort in the 
neck were not central, and the veteran had no radicular 
symptoms.  He said that on direct questioning the veteran 
gave symptoms referable to the hands suggestive of carpal 
tunnel syndrome.  On examination there normal strength in all 
areas, and sensation was intact, including fingers.  

In January 1999, the veteran saw his VA orthopedist who 
reported that on physical examination of the right ankle, 
there was dorsiflexion to 10 degrees and plantar flexion to 
20 degrees.  On a consultation sheet for the prosthetic 
service, the physician said that the veteran's medical 
condition required continued use of the double upright short 
leg brace.  

At a VA orthopedic examination in February 1999, the veteran 
reported his symptoms in his right elbow consisted of 
occasional intermittent pain of brief duration, for which he 
took Tylenol infrequently.  Examination of the right elbow 
showed no tenderness, swelling, or deformity.  Over the 
lateral epicondyle, there was a 7-cm by 5-millimeter (mm) 
nontender, nonadherent, and nondepressed surgical scar.  The 
elbow had full extension, and there was flexion to 
125 degrees.  Pronation was to 70 degrees, and supination was 
to 75 degrees.  The physician stated that he estimated that 
when the veteran was symptomatic, there was a 10 percent 
decrease in the excursion, strength, speed, coordination, and 
endurance of the right elbow.  X-rays in March 1999 showed 
mild degenerative changes of the right elbow.  

As to the right ankle, at the February 1999 VA examination 
the veteran stated he had frequent pain of variable 
intensity, for which he took ibuprofen; he stated that his 
ankle also gave out and he wore a metal stay, short leg 
brace.  Examination showed no tenderness, swelling, or 
deformity.  There was moderate laxity of the lateral 
collateral ligament.  Range of motion was dorsiflexion to 
10 degrees and plantar flexion to 45 degrees.  The physician 
stated that he estimated that when the veteran was 
symptomatic, there was a 15 percent decrease in the 
excursion, strength, speed, coordination, and endurance of 
the right ankle.  X-rays in March 1999 showed no degenerative 
joint disease of he right ankle, and there was no evidence of 
recent fracture, dislocation, or other bony abnormality.  

At a VA orthopedic examination in June 2000, the physician 
noted the veteran had marked congenital equinovarus feet with 
marked cavus of his arches and bilateral claw toes.  The 
physician said the veteran could dorsiflex about 10 degrees, 
bilaterally, and could plantar flex quite well within a 
normal range, considering his cavus deformity.  Anterior 
drawer sign of the ankles was negative, bilaterally.  The 
physician said he believed that much of the loss of motion of 
the veteran's ankles was due to the cavovarus and incidental 
claw toes.  He also said that endurance problems were 
primarily due to congenital cavovarus foot problems, probably 
his incidental disc problems in his back, and certainly right 
hip degenerative changes.  The physician said that he 
believed the veteran had pain and fatigue factors primarily 
due to degenerative hip disease on the right.  The physician 
said that on X-ray there was minimal degenerative arthritis 
of the right ankle.  

At a June 2000 VA neurosurgery visit concerning back 
complaints, the physician noted the veteran had been followed 
by neurology for lumbar radiculopathy and carpal tunnel 
syndrome.  He said the carpal tunnel syndrome was documented 
on electromylogram (EMG) evaluation in February 1999.  

At a VA orthopedic examination in April 2004, the veteran 
complained of pain and weakness of his right elbow and arm 
with lifting and grasping any object.  He denied sensory loss 
or scarring related to the exostosectomy in service.  
Examination of the right elbow revealed no swelling, redness, 
deformity, or crepitus.  There was pain on motion of the 
right elbow with extension to 0 degrees, flexion to 
160 degrees, pronation to 90 degrees, and supination to 
90 degrees.  Grip strength was 40 pounds on the right and 
65 pounds on the left.  The examiner estimated that when the 
veteran was in pain, there was 10 percent decrease in 
strength, speed, endurance, and coordination.  

With respect to the right ankle, at the April 2004 
examination the veteran complained of mild to moderate pain 
after walking one to two blocks.  On examination, there was 
mild pain on motion of the right ankle with dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  There was 
no edema.  The examiner said, "DeLuca scoring: 5%."  

At the December 2004 hearing, the veteran testified that he 
had difficulty with motion of his right elbow and the elbow 
tired very easily.  He said his grip was not as strong as it 
used to be and he had trouble lifting.  The veteran testified 
that he had been transferred to clerical work and that he had 
to do a lot of writing and typing; he said that his arm 
became numb and painful by the end of the day.  The veteran 
testified that his right ankle twisted a lot and that he wore 
a brace until he was told not to do so because it had an 
adverse effect on his right hip.  He testified that his ankle 
became swollen and painful and he said that he had fallen 
about 20 times in the past year because of his ankle.  He 
testified that he could stand no more than five or ten 
minutes and that he used a cane because of the ankle.  The 
veteran testified that he was taking pain medications, 
including Darvocet, for his right elbow and right ankle.  

In a letter dated in February 2005, a private physician, 
A.H., M.D., whose letterhead indicates he specializes in 
orthopedic and neurological assessments, discussed the 
veteran's low back disability.  In the last paragraph of the 
letter he referred to the veteran's request for increased VA 
benefits because of his right ankle.  Dr. A.H. noted that a 
VA physician had suggested that the veteran have prosthetic 
to raise his right heel because his right leg is shorter in 
length than his left and implied that this was associated 
with the veteran's service-connected right ankle disability.  
He stated that it would be appropriate for this to be raised 
to at least a 20 percent disability rating.  

At a VA orthopedic examination in August 2005, the veteran 
reported that he continued to have pain in this right elbow 
and that it hurt with twisting or turning.  He also said it 
hurt when the tried to use it for lifting and that he could 
lift 15 pounds at most.  In addition, he reported burning 
pain in the right elbow, which he rated as an 8 on a scale of 
10 in terms of intensity.  Examination revealed a 51/2-cm 
curvilinear scar across the lateral condyle.  The scar was 
mildly tender, nonadherent, and nondepressed.  The range of 
motion of the elbow was:  flexion to 115 degrees with pain; 
extension to 0 degrees; pronation to 90 degrees; and 
supination to 85 degrees with some discomfort.  There was 
some crepitus with movement.  The physician said that during 
periods of exacerbation and with repetitive use, it was 
likely that the veteran would have a loss of 5 degrees with 
regard to the right elbow.  At the August 2005 examination, 
it was noted that the veteran had lumbar spine surgery in 
2002 and complained of severe back pain.  He reported that he 
could lift five pounds maximum.  The veteran said he could 
not do any heavy lifting because of back pain and took 
medicines, including Darvocet, four times a day for this 
pain.  

At the August 2005 VA examination, the veteran reported that 
with respect to his right ankle he had constant pain, which 
he rated as an 8 on a scale of 10.  He said that it flared 
when he stood for more than 15 minutes or tried to walk.  The 
examination also included the veteran's low back, and the 
veteran said he was not able to walk around the block due to 
pain, primarily pain in the back.  He said the ankle was not 
as painful as the back and that he was limited by back pain.  
It was also noted that the veteran had had back surgery in 
2002 and that because of back pain he had needed a cane.  
Examination of the right ankle revealed no obvious swelling 
or deformity.  Range of motion was dorsiflexion to 15 degrees 
and plantar flexion to 30 degrees.  The physician said these 
motions caused pain.  The physician sated that the veteran's 
leg length discrepancy was likely related to his right hip 
condition and not to his right ankle, which was 
radiographically normal.  The physician said that during 
periods of exacerbation and with repetitive use, it was 
likely that the veteran would have a loss of 0 degrees with 
regard to the ankle.  

In a letter dated in May 2006, Dr. A.H., the physician 
specializing in orthopedic and neurological assessments, 
stated that the veteran was presently receiving benefits 
of 5 percent for his right ankle and 5 percent for his right 
elbow.  The physician said that the right ankle disability 
gives the veteran considerable concern since he had constant 
pain and had difficulty walking and a Grade I-II limp.  The 
physician said the limp was associated with other joint 
disease but that X-rays showed right ankle calcification of 
inner osseous ligament with calcification of the proximal 
base of the fifth metatarsal with associated plantar spur.  
The physician said there was old trauma and he believed a 
10 percent disability rating would be fair.  With respect to 
the right elbow disability, the physician said the veteran 
should be kept at a 5 percent disability rating even though 
X-rays showed arthritic changes.  

At the September 2006 hearing, the veteran testified that he 
was taking muscle relaxers and pain pills four times a day 
for his right elbow and right ankle.  He said his right elbow 
motion was painful and the elbow became swollen.  The 
veteran's wife testified he was unable to lift more than five 
pounds; she said he could not do too much with the hand.  The 
veteran testified that that motion of his right ankle was 
limited and painful.  The veteran testified that he used a 
cane in part due to his right ankle because of instability 
when walking.  He also testified that he continued to work as 
a custodian, but that his job had been modified so that he 
had assistance from others.  

Right ankle disability (residuals of a fracture of the right 
distal tibia)

The RO has rated the veteran's service-connected right ankle 
disability under Diagnostic Code 5010-5271.  Under Diagnostic 
Code 5010, arthritis, due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 
specifies that degenerative arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Id. 

Under Diagnostic Code 5271, marked limitation of motion in 
the ankle warrants a 20 percent disability rating, and 
moderate limitation of motion in the ankle warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  The Board observes in 
passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The veteran maintains that the current 10 percent rating for 
his right ankle is not high enough because of the instability 
and constant pain in his ankle and that the pain is 
aggravated by walking and prolonged standing.  

Over the course of the current appeal period, the medical 
evidence has shown that for the most part the veteran has 
been able to flex his right ankle fully, or nearly so, with 
flexion to 40 to 45 degrees at all examinations except in 
January 1999 when the veteran's VA orthopedist measured 
20 degrees of plantar flexion and in August 2005, when a VA 
examiner measured 30 degrees of plantar flexion.  There has 
been somewhat greater impairment of dorsiflexion, which in 
1997 was found to be to 5 degrees and was consistently to 
10 degrees in 1999 and 2000, improving to full dorsiflexion 
at 20 degrees in 2004 with a decline to 15 degrees at the 
most recent examination in 2005.  Based on those measurements 
alone, there cannot be a finding of more than moderate 
limitation of the right ankle.  

The Board notes, however, that over the course of the appeal, 
the veteran's VA orthopedist noted swelling in the right 
ankle and prescribed an ankle support orthosis, i.e., brace, 
which the veteran continued to use until it was deemed to 
have an adverse effect on his right hip.  The Board observes 
that the prescription or requirement of the use of an 
assistive device such as the brace for the right ankle 
arguably constitutes a showing of "marked" (i.e., 
noticeable) disability.  Further, the evidence shows that the 
veteran has used a cane, at least in part because of his 
right ankle instability, to which he has attributed twisting 
and falls over the years.  This complaint of instability is 
supported by findings of various examiners who have at times 
identified moderate laxity of the lateral collateral 
ligament.  In addition, some examiners have reported 
tenderness on palpation of the right ankle while others 
estimated that there would be from a 5 to 15 percent decrease 
in strength, speed, endurance, and coordination due to pain 
on repeated use or during flare-ups.  

In light of the prescription of the ankle brace and increased 
disability on repeated use and during flare-ups, the Board 
finds that the degree of functional impairment resulting from 
the veteran's service-connected right ankle disability, when 
viewed in conjunction with the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, more nearly approximates or 
equates to marked versus moderate limitation of motion of the 
ankle.  

The Board acknowledges one examiner said that right ankle 
motion loss and endurance problems are related primarily to 
the veteran's congenital cavovarus foot problems and that 
endurance problems were also related to low back and right 
hip problems, but the evidence in favor of attributing these 
factors to the service-connected right ankle disability is at 
lease in equipoise.  Thus, with resolution of all reasonable 
doubt in favor of the veteran and application of the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
criteria for a 20 percent rating for the veteran's right 
ankle disability have been met under Diagnostic Code 5271.  
As noted earlier, a 20 percent rating is the maximum rating 
under Diagnostic Code 5271.  

There are other diagnostic codes that potentially relate to 
impairment of the ankle, and the veteran is entitled to be 
rated under the diagnostic code that allows the highest 
possible rating for the clinical findings shown on 
examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  After reviewing alternative provisions, the Board 
can find no basis upon which to assign a rating higher 
than 20 percent.  Diagnostic Code 5262 addresses impairment 
of the tibia and fibula and provides ratings based on 
malunion or nonunion.  In this case, there was fracture of 
the distal tibia, but there is no evidence of the malunion or 
nonunion required for a rating under that code.  Further, 
there is no evidence of ankylosis ratable under Diagnostic 
Codes 5270 and 5272, also located in 38 C.F.R. § 4.71a.  
Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  In this case, there is no medical evidence of 
ankylosis of the right ankle and such is not contended by the 
veteran.  

Right elbow disability (residuals of fracture of the head of 
the right radius)

The RO has rated the veteran's service-connected right elbow 
disability under Diagnostic Code 5010-5206.  As discussed 
earlier, under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a.  That diagnostic code specifies that 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Id.  

The Board initially notes that it is undisputed that the 
veteran's right hand is his major or dominant hand.  See 
38 C.F.R. § 4.69 (2006) (a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating  
purposes, and only one hand is to be considered major).

Under Diagnostic Code 5206, limitation of flexion of the 
major forearm is rated 0 percent disabling when limited to 
110 degrees, 10 percent disabling when limited to 
100 degrees, 20 percent disabling when limited to 90 degrees, 
30 percent disabling when limited to 70 degrees, 40 percent 
disabling when limited to 55 degrees and 50 percent disabling 
when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  

Extension of the major forearm limited to 45 degrees warrants 
a noncompensable rating.  Compensable ratings are assigned 
for limitation of extension of the major forearm when 
extension is limited to 60 degrees (10 percent), 75 degrees 
(20 percent), 90 degrees (30 percent), 100 degrees 
(40 percent) or 110 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  

Normal forearm (elbow) extension and flexion is from 0 to 145 
degrees.  38 C.F.R. § 4.71 (Plate I).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal pronation is from 0 to 80 degrees and normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71 (Plate 
I).

Based upon the evidence of record, the Board concludes that a 
rating in excess of the currently assigned 10 percent for 
residuals of fracture of the head of the right radius based 
on limitation of motion is not warranted.  

The Board has considered all of the evidence of record and 
has taken into consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as related to pain on motion and the 
useful function of the veteran's right (major) forearm.  In 
that regard, while there has been slight limitation of 
pronation and supination of the right forearm, greatest 
limitation was shown in February 1999 when there was 
pronation to 70 degrees and supination to 75 degrees.  Even 
with reduction of motion of the right forearm by as much 
as 10 percent based on repetitive use or flare-ups as 
estimated by examiners at various times, such as in 
February 1999 and April 2004, the limitation in the excursion 
of the right forearm in terms of pronation and supination 
would not meet or approximate the criteria for a compensable 
rating under Diagnostic Code 5213.  

Range of motion testing over the appeal period, and as 
outlined in detail above, has consistently revealed ranges of 
right forearm motion that equate to no more than a 
noncompensable rating in terms of both flexion and extension.  
In particular, at no time during the appeal period has range 
of motion testing shown limitation of extension of the right 
forearm.  At worst, in August 2005, flexion of the right 
forearm was limited to 110 degrees.  While examiners have 
estimated up to 10 percent additional limitation of motion 
due to pain, fatigue, weakness, etc., this additional 
limitation would not meet or approximate a compensable rating 
based on limitation of extension under Diagnostic Code 5207, 
which requires that extension be limited to 45 degrees for 
the assignment of a compensable rating.  Further, 
a 10 percent additional limitation of flexion due to pain, 
fatigue, weakness, etc., would not meet or approximate 
limitation of flexion to 90 degrees required for a 20 percent 
rating under Diagnostic Code 5206.  Based on these findings, 
the Board concludes that the level of disability of the 
veteran's right elbow does not meet or approximate the 
criteria for an evaluation in excess of 10 percent based on 
limitation of motion.  

The Board has considered whether separate ratings might be in 
order for veteran's residuals of a fracture of the head of 
the right radius on a basis other than limitation of motion.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  The Board notes, however, that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 
Vet. App. 225 (1993).  

As noted earlier, while still in service the veteran 
underwent excision of exostosis of the neck of the right 
radius because of continuing right elbow pain after fracture 
of the head of the right radius.  Review of the medical 
evidence during the appeal period shows that a surgical scar 
has been identified over the right lateral epicondyle, and at 
the August 2005 VA examination, the examiner described the 
surgical scar as mildly tender, nonadherent, and 
nondepressed.  Although there was no earlier occasion on 
which an examiner specifically identified a tender scar, 
there have been times when there has been observation of the 
presence of the scar and pain in the general location of the 
scar.  For example, at the VA examination in September 1997, 
tapping over that area caused sharp shooting pains down the 
forearm and numbness in the hand, and at a physical therapy 
session in October 1998 there was pain on palpation at the 
lateral epicondyle, at which location the therapist 
incidentally noted the scar.  All this is in contrast to 
other occasions such as the February 1999 VA examination when 
the examination of the elbow showed no tenderness and the 
physician noted specifically that the scar was nontender.  
Further, at the April 2004 examination the veteran denied 
sensory loss or scarring, and none was noted by the examiner.  

In view of the foregoing, the Board finds that the evidence 
is in relative equipoise as to the presence of separately 
identifiable residuals of fracture of the head of the right 
radius in addition to that associated with limitation of 
motion of the forearm.  With application of 38 C.F.R. § 4.3 
and resolution of all reasonable doubt in favor of the 
veteran, the Board finds there is additional disability in 
terms of pain and tenderness in the area of the right lateral 
epicondyle and sometimes including the scar, which, when 
considered together, is appropriately considered as analogous 
to a painful and tender scar.  See 38 C.F.R. § 4.20.  

Although there have been some changes to the Rating Schedule 
regarding the evaluation of scars, throughout the appeal 
period there has been provision for the assignment of a 
10 percent rating for superficial scars that are tender and 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  As the Board has found that the veteran has 
additional disability that is analogous to a painful and 
tender scar, this disability therefore warrants a 
separate 10 percent rating under Diagnostic Code 7804.  

The Board has considered whether a higher rating could be 
assigned under any other potentially applicable diagnostic 
code, such as Diagnostic Code 8516, which is used for rating 
impairment of the ulnar nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  That code indicates that complete 
paralysis of the ulnar nerve produces flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and ulnar and hypothenar eminences, loss of 
ability to flex, extend, or spread the ring and little 
finger, inability to adduct the thumb, and weakening of 
flexion of the wrist.  Id.  As to the dominant upper 
extremity, a 10 percent rating may be awarded for mild 
incomplete paralysis of the ulnar nerve, and a 30 percent 
rating may assigned where there is moderate incomplete 
paralysis of the ulnar nerve.  In this case, there was only 
one occasion over the entire rating period where there was 
mention of involvement of the ulnar nerve, and that was in 
September 1997 when there were pains down the right forearm 
and numbness in the hand.  These symptoms alone would not 
meet or approximate mild incomplete paralysis of the ulnar 
nerve, and, as the Board has considered these specific 
symptoms in the assignment of the 10 percent rating under 
Diagnostic Code 7804, a separate rating under Diagnostic Code 
8516 would violate the 38 C.F.R. § 4.14 prohibition against 
pyramiding, that is, the evaluation of the same 
manifestations of a disability under different diagnoses.  

The Board further notes that the record outlined in detail 
above shows that in December 1998, the veteran reported 
symptoms in his hands said by a neurologist to be suggestive 
of carpal tunnel syndrome, and the record shows that the 
veteran underwent an EMG study in February 1999 that 
documented carpal tunnel syndrome.  Service connection is not 
in effect for carpal tunnel syndrome, and symptoms 
attributable to that disability may not be considered in 
rating the veteran's right elbow disability, i.e., residuals 
of a fracture of the head of the right radius.  See 38 C.F.R. 
§ 4.14.  

In summary, other than limitation of motion, residuals of 
fracture of the head of the right radius consist of pain and 
tenderness in the area of the right lateral epicondyle and 
sometimes including the veteran's surgical scar, which 
together are analogous to a painful and tender scar 
warranting a separate 10 percent rating for the veteran's 
service-connected right elbow disability.  As to impairment 
from residuals of a fracture of the head of the right radius 
based on limitation of motion, even with consideration of 
painful motion and increased limitation of motion 
attributable to repetitive use and flare-ups, at worst right 
forearm pronation is limited to 63 degrees, supination 
to 65 degrees, extension to 15 degrees, and flexion 
to 103 degrees, none of which meets or approximates the 
criteria for a rating higher than the currently 
assigned 10 percent rating.  As the preponderance of the 
evidence is against that aspect of the claim, the benefit of 
the doubt doctrine is not for application, and an increased 
rating for the veteran's right elbow disability on the basis 
of limitation of motion must be denied.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A 20 percent rating residuals of a fracture of the right 
distal tibia is granted subject to the law and regulations 
governing the award of monetary benefits.  

A rating in excess of 10 percent for residuals of a fracture 
of the head of the right radius based on limitation of motion 
of the right forearm is denied.  

A separate 10 percent rating for residuals of a fracture of 
the head of the right radius based on disability analogous to 
a painful and tender scar is granted subject to the law and 
regulations governing the award of monetary benefits.  



			
               KEITH W. ALLEN	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


